ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on February 1, 2022 have been fully considered but they are not persuasive. With respect to 35 U.S.C. § 103, the Applicant argues:
“In rejecting this element of claim 1, the Office states as follows:
*wherein the fusion of the plurality of objects is time-constrained based upon a data transmission cycle for the multi-access edge computing cluster;
Tao [0044]-[0045] discloses that an object may be identified via object-matching and
combines, thereby fusing, relevant information of each object.
Tao [0065] discloses a map associated with the environment that includes information
about static and dynamic objects in the environment.
Tao [0067] discloses that the map may be updated periodically.
Tao [0081] discloses that the computing capabilities may be performed by servers in a
cloud or an edge computing site.
- The Examiner notes that updating a map of combined object-matching data periodically is indicative of the fusion of data being time-constrained based upon a data transmission cycle.
(Office Action, Page 5) (Underlining added)
Tao’s disclosure relates to controlling autonomous driving of a vehicle by acquiring an environment sensing result around a vehicle that indicates relevant information of a plurality of objects in the environment. However, Tao’s disclosure related to sensor fusion and the environment sensing result is described in toto in Paragraph [0033], which states as follows: 

[0033]... The environment sensing result may be understood as indicating the overall condition of the environment 100, and may specifically indicate relevant information of multiple objects including the vehicle 110 in the environment. The relevant information may include the size, position (for example, a fine position in the Earth coordinate system), speed, motion direction, distance from a specific viewpoint, and the like of each object. The information processing module 214 may fuse different types of sensing information from different sensors various information fusion technologies to determine the environment sensing result.
(Underlining added)

The Examiner notes (as previously stated) that updating a map of combined object-matching data periodically is indicative of the fusion of data being time-constrained based upon a data transmission cycle. However, the legal standard for an obviousness rejection is that the applied prior art explicitly discloses, implicitly teaches, or otherwise suggests every element and limitation of the rejected claims. Thus, Applicant fails to understand how a plain statement by Tao that “information processing module 214 may fuse different types of sensing information” informs a person having ordinary skill in the art about the following claim element: 

executing, via the multi-access edge computing cluster, fusion of the plurality of objects based upon the object-matching of the motion of each of the plurality of objects, wherein the fusion of the plurality of objects is time-constrained based upon a data transmission cycle for the multi-access edge computing cluster.

Tao’s disclosure specifically discusses monitoring in context of a long period of time for updating a static high definition map, and monitoring in real-time for behavior prediction, but applies no further description of what is meant thereby, and thus cannot inform a person having ordinary skill in the art about wherein the fusion of the plurality of objects is time-constrained based upon a data transmission cycle, as recited in Applicant’s claim 1.
Furthermore, Tao’s disclosure lacks any specificity related to conditions or constraints related to the data fusion process, and more specifically lacks any explicit or implicit information that informs a person having ordinary skill in the art about the fusion of the plurality of objects [being] time-constrained based upon a data transmission cycle. This is described with reference to Paragraph [0051] and Fig. 3 of Applicant’s disclosure. Thus, selection of parameters related to a data transmission cycle accounts for and accommodates signal transmission periodicity and processing latencies, which may be system-specific, and is not simply a design choice.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Updating a map of combined object-matching data periodically being “indicative of” the fusion of data being time-constrained based upon a data transmission cycle means that these elements are analogous. According to Tao [0068], “when the static high definition map is updated, the sensing information from the sensor may be fused with the static high definition map, such that the dynamic objects and relevant information of the objects in the sensing information can be combined into the static high definition map.” Tao [0067] discloses that the high definition map collects environmental data and “may be updated periodically,” such that the “update period of 

The Applicant further argues:

“Yang fails to compensate for that which Tao lacks, and thus neither Yao nor Tao, alone or in combination, provides any teaching related to the above-mentioned elements of Applicant’s claim 1. For at least this reason, Applicant's claim 1 is patentably distinguishable and thus allowable over the cited art. 
Claim 7 is an independent claim that recites subject matter that is analogous to the subject matter of claim 1, and is patentably distinguishable and thus allowable over Yang in view of Tao for the same reasons as set forth with regard to claim 1. 

Furthermore, Claim 7 has been amended, and now recites as follows in relevant portion:

7. An application-layer software routine in communication with a roadside unit that is arranged to monitor a portion of a roadway, wherein the software routine includes an instruction set that is executable to: 
fuse, via a multi-access edge computing cluster, the plurality of objects based upon the object-match of the motion of each of the plurality of objects, wherein the fusion of the plurality of objects is time-constrained based upon a data transmission cycle for the multi-access edge computing cluster, wherein the data transmission cycle is based upon signal transmission periodicity and processing latencies;
(Underlining added)

Claim 7 is patentably distinguishable and thus allowable over Yang in view of Tao because neither of the references, alone or in combination, provides any teaching that informs a person having ordinary skill in the art about the above-recited claim element.

Claim 14 is an independent claim that recites subject matter that is analogous to the subject matter of claim 1, and is patentably distinguishable and thus allowable over Yang in view of Tao for the same reasons as set forth with regard to claim 1. 
The remaining claims depend from one of allowable claims 1, 7 or 14, with further recitations, and are patentably distinguishable and thus allowable over the cited art for at least the same reasons that are set forth with regard to claim 1.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The addition of “wherein the data transmission cycle is based upon signal transmission periodicity and processing latencies” does not recite sufficient specificity to overcome Tao [0067], which teaches that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662